Case 5:20-cv-05799-LHK Document 268 Filed 09/30/20 Page 1 of 2
       Case 5:20-cv-05799-LHK Document 268 Filed 09/30/20 Page 2 of 2


     nature of the enumeration of the outdoor locations of those experiencing
     homelessness.
   • During the timeframe that those experiencing homelessness were to be counted, a
     directive was given not to canvass additional locations while enumerating which goes
     against what the instructions have been set out from HQ Census office in Washington.
     Our county alone has a very high homeless rate which includes veterans, families with
     children and those with mental health issues. With layoffs and school closings from
     the pandemic and most recently evacuations from the fires, I am concerned that more
     people will start falling into this category of homelessness. We need accurate data to
     come up with long term solutions to an expanding issue.

I understand that we are in the middle of a pandemic, however we have shown enough
tenacity to get us to 98% response rate. That other 2% could mean nothing for one county
or state, but could mean loss of funding to another that will last them the next 10 years. It
could also mean that 2% includes those experiencing homelessness. We need as much of an
accurate count as possible so that our harder to count communities are not faced with an
even bigger burden in the future. I am hoping that additional time is given and also a
request to recount for the SBE operation.

Thank you for your time
